Order filed March 4, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00514-CV
                                    ____________

                       ELIZABETH LAGUNA, Appellant

                                        V.

                HOUSTON HOUSING AUTHORITY, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1031234


                                    ORDER

      Appellant’s brief was due February 3, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with the clerk of this court on or before March
24, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                    PER CURIAM